Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with claim language that does not clearly and distinctly define the subject matter.
In claims 1, 3 and 13, the claim language “send out the second information; and sent out the first information directly . . .” is grammatically erroneous.  
In claims 1-16, the metes and bounds of “a security algorithm” and the supposed processes it performs are not clearly and distinctly defined in the claims.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or 
In claim 2, it is not understood what the meaning of the following language is intended to describe or encompass, “determine information in the first information conforming to a preset information type as the information to process.”  If there is a preset or predetermined information type, then the claim appears to be missing subject matter since there is nothing in the claims that would provide a skilled artisan the necessary information to assign something as “preset.”
In claim 3, the preamble claim language sets forth “a security sensor, comprising a detecting device, an alarm device and a satellite signal receiving device, comprising: a signal analyzing device and a processor” but the language is misdescriptive and confusing due to the numerous uses of “comprising.”  It is unclear whether the security sensor or the satellite signal receiving device is supposedly associated with the signal analyzing device and processor. It is unclear what the structural relationship of the various elements is; for example, it is unclear what relationship exists between the functions provided by the processor and structure associated with the satellite signal receiving device and the detecting device.  It is unclear what supposedly represents what is conventionally thought of as front end of the satellite receiver or whether or not the satellite signal receiving device is part of that as well as the other conventional aspects of a satellite signal receiving device, i.e., a GNSS receiver.  
In claim 3, the processor is described as receiving “a security command and the first information . . . determine information to be processed” however, it is unclear what “information to be processed” encompasses or in what manner it differs from “information to detect.”  Additionally, in light of the language “to be processed” it would appear that it does not positively state that it is processed.   In claim 3, the language “the detecting device is configured to receive the information to detect, detect the information to detect according to a preset range, obtain a detection result . . .” lacks clarity since it is unclear what is encompassed or meant to “detect the information to detect according to a preset range.”
In claim 3, the alarm device is said to generate an “operation state control signal” to control “an operation state of a security chip.” The metes and bounds of “a security chip” and controlling “the operation state” are undefined in the claim and it is unclear what the “security chip” is and how it distinguishes from the elements associated with the “security sensor.”  Moreover, it is not apparent what the scope of its “operation state” encompasses such that a clear understanding of controlling such for some un-specified set of operations.
Claim 4 is so poorly written that the scope of the claim is not ascertainable. For example, it is not clear what the “first/second preset information” is or encompasses.  The claim language further suggests that they are related to a time, e.g., “when . . . received” but the claim fails to make clear any time related transmission/provision of such information.  It is unclear what function is supposedly associated with “determine a first detection result according to the first self-test result and the second self-test result.”  Finally, as the “preset range” is neither defined nor associated with anything, it is unclear what the scope is of “the first present information is within the present range” and “the second preset information is outside the present range.”
Claim 4 appears to suggest that the information to detect is exclusive to one of two conditions, within the preset range and outside the preset range.  However claim 5 appears to suggest that the security sensor is operating normally when both conditions of within and outside the preset range is met.  It is unclear how both conditions can be simultaneously met.  Thus, the language appears misdescriptive and confusing.  
In claim 8, the wherein clause is confusing and it appears that the punctuation is erroneous.
Claim 10 lacks clarity; it is unclear how a time sensor sends time information to itself, “to an device in which the time sensor is located.”  Additionally, the language is grammatically incorrect.  The metes and bounds of “an device” are not clearly and distinctly defined in the claims.  It is unclear what this represents or encompasses.  The language “the real-time detecting device” lacks a proper antecedent basis.
It is unclear what the scope of claim 12 supposedly encompasses since it is unclear what the “position sensor” represents and in what manner it distinguishes from a satellite signal receiving device, which as best understood represents a GNSS receiver.  Lastly, the language “comprises information of a real-time position in which the position sensor determined by the satellite signal receiving device being located” is misdescriptive and incomplete.
Claim 13 is indefinite for reasons much similar to those set forth with respect to claim 3, even though the claim language is not identical.  However, the applicant should review the claim for applicable issues that correlate to similar issues in claim 3.  
Claim 14 is indefinite since it represents a laundry list of items with no particular structural relationship to the elements of the claim from which it depends or the elements within the claim itself. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wu et al (CN105527630, translation included, Foreign document provided by applicant).
Wu et al disclose a satellite navigation chip integrated with a data safety function. The chip comprises, e.g. FIG. 1, an RF module, a navigation baseband module, a power supply module, a processor and a safety module, wherein the processor determines whether information needs encryption or decryption, sends information which needs safety setting to the safety module, and sends out information received from the safety module. The safety module encrypts or decrypts the information which needs safety setting according to a set safety manner. The processor is configured to determine whether encryption or decryption is required according to the value type in the security command received from the outside, and select the information to be processed in the security setting information according to the preset encryption and decryption information type (page 1 of description).  The chip further includes: a memory which is used to store keys required for encryption and decryption. The security processing unit is used to read the secret key in the memory, and encrypt or decrypt the information to be processed according to the secret key (page 2 of the description).  The processor 105 receives observation information and is used to complete the analysis of the original navigation information, the calculation of the observation measurement, the analysis of the user's position speed clock error .
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (20080080712).
Huang et al disclose a device 102, which may be a car, PDA, or cell phone, etc [0018], comprising a GPS signal receiving unit 204, which meets the scope of the claimed analyzing device, and a GPS signal processing unit 206, GPS compression module 208, and encryption module 210, which meet the scope of the claimed processor.  The device includes a GPS chip associated with the units 204 and 206 and further includes a memory for storing a GPS identification number as a key therein, e.g. [0023].  The processing unit, which includes conventional components known to the skilled in the art [0022], receives and processes the information from the receiving unit and may output location information. The location information and the GPS identification number/key are provided to the encryption module 210, meeting the scope of the claimed security algorithm device, in order to process the information based on the key so as to output encrypted location information.  The user may selectively choose to enable the encryption feature or disable the encryption feature and is equivalent to the claimed security command [0027].   The location information, whether encrypted or not encrypted, is then transmitted by a transmitting unit 106 to a monitoring terminal.  Huang et al further disclose conventional applications of a GPS receiver for tracking children [0003] as well . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (20080080712) in view of either one of Loomis et al (5,838,277) or Janky et al (5,751,245).
Huang et teach the subject matter substantially as claimed as set forth above but do not specify the alarm features.
Loomis et al disclose the conventionality of a GPS-based controller wherein GPS information is compared to a map providing various representations of functions, e.g., closed areas/zones, wherein the closed areas/zones share a common characteristic, and based on such comparisons, logical decisions may be made, (3:7+, 3:41+).  It is taught that a GPS receiver conventionally provides output geographical position information, such as latitude, longitude, altitude, speed as well as GPS time (5:1-4, 5:26+).  It is further taught that the mapping includes several different formats with each functional representation of a particular variable characteristic as a function of position, or altitude or time.  Such can be used for obtaining route adherence in vehicle control and tracking.
Janky et al disclose a vehicle route and schedule exception reporting system wherein a mobile device, such as a vehicle, includes a locating unit 26 for determining the geographic location Si of the vehicle and a communication unit 30 for transmitting information to a central station, and a controller/processor unit 34 for controlling the device.  Additionally, a storage unit 
It would have been obvious to one having ordinary skill in the at the time of the invention to modify Huang et al, since Huang et al specifies typical applications ([0003]-[0004]), by the teachings of either one of Loomis et al or Janky et al both of which describe the conventionality in mobile device tracking/monitoring, to utilize GPS position and time information to monitor the mobile device and responsively provide an alarm notification when the position and/or time information is not within a predetermined zone/area and/or schedule.  Combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Thus, in the applications of tracking/monitoring, the generation of a state of the device, such as whether it is adhering to a route and/or schedule, by sending a notification of such is seen to be known and predictable. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Thus, certain claim limitations directed to intended use fail to structurally differentiate over the prior art, particularly with respect to various uses and results attributed solely to a processing element.  The applicant has not provided any particular code or instructions which would suggest any novel or unobvious processor configurations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following are exemplary of conventional encryption of location information: Bickley et al (5,748,147); Maeda et al (20040106415); and Saxena et al (8,893,295).
Klein (5,451,845) disclose the conventionality of using location and time information to test whether a route and schedule are adhered to and to subsequently send an alert transmission.
Morgan et al (9,013,333) disclose time triggered geo-fencing which sets triggers for alert/alarm notification on the basis of position and time.
O’Mahony (6,457,129) discloses a location-based security system including a computer system 200; a location receiver 320, e.g. a GPS receiver, for receiving a current location of the 
Olarig et al (6,125,446) disclose a system, e.g. FIG. 3, for enabling/disabling encryption engines/algorithms wherein a satellite signal receiver, e.g. GPS receiver, receives satellite signals to obtain first information and sends the first information to processor.  The processor compares GPS location information to a database to verify if the location is an approved location.  Based on the comparison, a first level of encryption may be authorized or the encryption can be downgraded or completely disabled for the transmission of location information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646